Pee Ctteiam,
The decree of the court below simply restrains the defendant, “from hereafter depositing any slag, cinders or other materials whatever below low water line of the river, that is, below the line of the water at ‘ pool full ’•—and from filling in or otherwise making the slope of the bank from low water to high water line more than one foot to three feet, that is one foot rise to three feet horizontal distance.” We do not understand that the defendant can possibly have a right to fill in materials below low water line, and we do not see any reason for holding that the slope of the bank as fixed by the court is so unreasonable as to be erroneous. In this view of the case it is not necessary to discuss the various matters covered by the assignments of error.
Decree affirmed and appeal dismissed at the cost of appellant.